Title: To James Madison from Thomas Lehré, 27 June 1812 (Abstract)
From: Lehré, Thomas
To: Madison, James


27 June 1812, Charleston. Informs JM “that the Committee appointed by a very numerous meeting of the Citizens which took place in St. Michals Church in this City, have just made their Report.” “They approbate in the highest Degree your Conduct as P of the U. States, with a solemn pledge to support you & our Government to the last extremity. They also approbate the conduct of our Members & the Majority of Congress who voted for a Declaration of War against Great Britain. They also call upon all persons who are subjects of the King of Great Britain in this State to Report themselves to a Committee to be appointed for that purpose & upon so doing promise them protection until your pleasure shall be Known respecting them.”
